UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6880



HOWARD A. HAMPTON,

                                              Plaintiff - Appellant,

          versus

RICHARDO Y. BRADFORD; G. JACKSON; GARY AARON;
JOHN HAHN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-94-1282)


Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Howard A. Hampton, Appellant Pro Se. George Maralan Kelley, III,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his Bivens* complaint. We have reviewed the record and the district
court's opinion and find no reversible error. Accordingly, we af-

firm the on the reasoning of the district court. Hampton v. Brad-
ford, No. CA-94-1282 (E.D. Va. May 3, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2